Citation Nr: 0506938	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder, to include as secondary to the residuals of service 
connected ischemic attack, left hemiparesis, upper and lower 
extremities.

2.  Entitlement to service connection for a nervous 
condition, to include as secondary to the residuals of 
service connected ischemic attack, left hemiparesis, upper 
and lower extremities.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to August 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1999 and 
October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a VA Form 9, "Appeal to Board of Veterans 
Appeals," in September 1999, specifically referencing an 
August 1999 statement of the case.  The August 1999 statement 
of the case identified the following issues:  1) service 
connection for personality disorder as secondary to the 
service-connected disability of left hemiparesis; upper and 
lower extremity; residuals of ischemic attack, and 2) service 
connection for nervous condition as secondary to the service-
connected disability of ischemic stroke, right basal ganglia, 
residuals of, minimal weakness and sensory changes left side.  
The veteran indicated, in Block 8 that he did not wish to 
appear before the Board for a hearing.

In May 2000, the RO issued a supplemental statement of the 
case in which the issue was identified as service connection 
for a nervous condition as secondary to the service-connected 
disability of left hemiparesis, upper and lower extremity, 
residuals of ischemic attack.

In October 2000, the RO issued a statement of the case 
concerning the issue of TDIU, which the veteran had also 
appealed.

In November 2000, the veteran submitted a second substantive 
appeal.  In Block 8, he requested a hearing before a member 
of the Board (now Veterans Law Judge) appearing at the local 
RO.  The veteran did not identify the issues which the 
substantive appeal was intended to address; however, in Block 
9, he checked box A:  "I want to appeal all of the issues 
listed on the statement of the case and any supplemental 
statements of the case that my local VA office sent to me."  
In Block 10, he wrote the following:

I believe I am warranted at least a 40 % 
rating for my emotional and 30 % for my 
physical.

Construing the evidence in the manner most advantageous to 
the veteran, the Board observes that the November 2000 
substantive appeal appears to concern both the issues of 
service connection for mental and emotional disorders, and 
also the issue of entitlement to TDIU.  Moreover, the Board 
notes that claim for TDIU must await final adjudication of 
the claims for service connection, in any event, and is 
therefore inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

Hence, the Board will infer the veteran's request for a 
hearing before a Veterans Law Judge to apply to all issues 
that are now pending.

The record does not show that the veteran has withdrawn his 
request for a hearing before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




